Citation Nr: 1041549	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-00 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Following an October 2008 
videoconference hearing, the Board remanded this case in December 
2008.

The December 2008 remand also addressed the issues of entitlement 
to service connection for prostate cancer and entitlement to an 
increased evaluation for tinnitus, but the Veteran withdrew his 
appeal as to those issues in January 2009.


FINDINGS OF FACT

1.  Prior to April 14, 2009, the Veteran's PTSD symptomatology 
was no more than moderate in degree, with a Global Assessment of 
Functioning (GAF) score of 55 assigned.

2.  While the evidence beginning on April 14, 2009, the date of a 
VA examination report, indicates no more than minimal changes in 
terms of symptomatology, a GAF score of 50, signifying serious 
symptoms, was assigned; moreover, the record indicates a possible 
pending change in the Veteran's employment status.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
PTSD prior to April 14, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a 50 percent evaluation for PTSD have been 
met as of April 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notice of what evidence is 
required to substantiate his increased rating claim for PTSD in a 
March 2006 letter.  This letter informed him of what evidence VA 
would obtain, what evidence he was expected to provide, and of 
what assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  Finally, this letter notified the 
Veteran that he may submit any evidence showing that his service-
connected PTSD had increased in severity.  This letter met the 
duty to provide pre- adjudication notice the Veteran in 
accordance with Pelegrini. 

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper 
pre-adjudication Dingess notice for his increased rating claim 
for PTSD was provided in the above-cited letter.

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased rating 
claim required that VA notify the claimant that, to substantiate 
such a claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2). Vazquez- Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements (contained in the Veteran's court's decision) were not 
disturbed by the Federal Circuit's decision.

Via the above-cited March 2006 letter, the RO provided notice to 
the Veteran regarding what information and evidence was needed to 
substantiate his claim for an increased rating, as well as what 
information and evidence must be submitted by him, and what 
information and evidence would be obtained by VA, consistent with 
the statutory and regulatory requirements and the holdings in 
Dingess and Vazquez-Flores I and II.  The above-cited VCAA letter 
notified the Veteran that medical or lay evidence could be 
submitted to substantiate his increased rating claim for PTSD.  
The letter stated that such evidence should describe the nature, 
severity and duration of his symptoms.  The letter also notified 
the Veteran that he may submit statements from his current or 
former employers.  The types of symptoms supporting an increased 
evaluation in the case at hand, as well as the types of evidence 
that can support such an increase, were further addressed during 
the October 2008 videoconference hearing.  See Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, VA has obtained records corresponding to all treatment 
described by the Veteran.  Additionally, the Veteran was afforded 
multiple VA examinations that were fully adequate for the purpose 
of ascertaining the symptoms and severity of his PTSD.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Board requested a search for updated VA treatment 
records and a new VA examination in the December 2008 remand, and 
this development was accomplished in full on remand.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II. Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, as here, 
the present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded history of 
a disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships. 

A 100 percent disability evaluation is warranted for PTSD which 
is productive of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific rating. Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if 
the evidence shows that the Veteran suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate equivalent rating will be assigned.  Id. at 443.  
The Federal Circuit has embraced the Mauerhan Court's 
interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).


III. Merits Analysis

In the present case, the current 30 percent evaluation has been 
in effect since April 2001.  The evidence of record dated prior 
to April 14, 2009, consisting of two VA examination reports, VA 
outpatient treatment records, and the testimony and statements of 
the Veteran and his spouse, is consistent with this evaluation.  

The April 2006 and March 2007 VA examination reports contain GAF 
scores of 55, signifying moderate symptoms under the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV).  The Veteran reported 
being retired, but also working as a school system consultant, 
and the examiner who conducted both examinations described a 
moderate degree of social impairment and a mild degree of 
occupational impairment due to PTSD.  Specific symptoms included 
disruptive sleep patterns, greater difficulty with anger control, 
and more frequent periods of anxiety.  The Veteran's affect was 
blunted but not noted to be flat, and he denied suicidal and 
homicidal ideation.  

During his October 2008 hearing, the Veteran reported panic 
attacks but denied getting "in trouble" due to his anger.  He 
described thinking about hurting himself but indicated that 
because of his "value system" he did not want to do that.  He 
indicated that he "[s]ometimes" forgot his children's names, 
but he also described having a good relationship with them.  He 
also reported working five days per week, noted to be full-time, 
although he noted "falling asleep even going to work."  

Overall, the Board finds that the criteria for a 50 percent 
evaluation for PTSD prior to April 14, 2009 have not been met.  
While the Veteran reported sometimes forgetting his children's 
names, he has not indicated a degree of memory loss commensurate 
with retention of only highly learned material or forgetting to 
complete tasks; indeed, his memory was noted to be within normal 
limits in his VA examination reports from this period.  
Similarly, while he described panic attacks, he did not indicate 
that these occurred weekly.  He has described thoughts of harm to 
himself but has denied suicidal ideation.  Moreover, his affect 
has been described as blunted but not flat.  This symptomatology 
picture, taken in combination with the VA's examiner's findings 
of social and occupational impairment not more than moderate in 
degree, is more consistent with the criteria for a 30 percent 
evaluation than the criteria for a 50 percent evaluation. 

The Board must find, however, that the VA examination report from 
April 14, 2009 calls into question whether the Veteran's PTSD can 
still be characterized as not more than moderate in degree.  The 
examiner, who later provided a September 2009 addendum, also 
described moderate impairment of social impairment and mild 
impairment of occupational functioning due to PTSD.  
Nevertheless, the examiner also assigned a GAF score of 50.  
Under the DSM-IV, this score encompasses serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  

It is not entirely clear from the examiner's reports what the 
basis was for lowering the assigned GAF score, as the examiner 
noted a blunted affect, intact attention and memory, and past 
thoughts of suicide with no current suicidal ideation.  These 
symptoms are essentially consistent with the prior VA 
examinations.  In discussing his employment situation, however, 
the examiner noted in September 2009 that the Veteran had been 
suggested a "retirement plan" of various activities as he 
contemplated leaving the school system.

Applicable regulations indicate that although GAF scores are 
important in evaluating mental disorders, the Board must consider 
all the pertinent evidence of record and set forth a decision 
based upon the totality of the evidence in accordance with all 
applicable legal criteria.  See 38 C.F.R. § 4.126(a).  
Nevertheless, the Board cannot simply ignore a GAF score 
signifying serious impairment, particularly when there is an 
indication of a possible pending change in the Veteran's 
employment status.  Consequently, the Board finds that the 
Veteran's current disability picture as of April 14, 2009 falls 
between the criteria for a 30 percent evaluation and that for a 
50 percent evaluation.  As a result, it is the determination of 
the Board, in light of 38 C.F.R. §§ 4.3 and 4.7, that a 50 
percent evaluation is warranted as of April 14, 2009.  This 
constitutes a "staged" rating pursuant to Hart and a partial 
grant of the appeal.

Several further matters warrant consideration.  First, as noted 
above, the Veteran is retired but still working as a consultant.  
Accordingly, this is not a case that raises a claim for a total 
disability evaluation based upon individual unemployability due 
to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

Finally, the Board finds that the Veteran's PTSD symptoms are 
fully contemplated by the criteria of Diagnostic Code 9411, which 
have allowed for a partial grant in this case.  The Veteran has 
also submitted no evidence showing that this disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and there 
is also no indication that this disorder has necessitated any 
periods of hospitalization during the pendency of this appeal.  
As such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

In summary, the evidence supports a 30 percent evaluation for 
PTSD prior to April 14, 2009 and an increased 50 percent 
evaluation as of that date.  This determination represents a 
partial grant of the benefit sought on appeal.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
prior to April 14, 2009 is denied.

Entitlement to a 50 percent evaluation for PTSD as of April 14, 
2009 is granted, subject to the laws and regulations governing 
the payment of monetary benefits.



____________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


